 

THE SECURITIES BEING SUBSCRIBED FOR PURSUANT TO THIS SUBSCRIPTION AGREEMENT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR COUNTRY. THE
SECURITIES MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND SUCH
STATE LAWS AS MAY BE APPLICABLE, OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. ADDITIONAL RESTRICTIONS ON
TRANSFER OF THE SECURITIES ARE SET FORTH IN THIS SUBSCRIPTION AGREEMENT.

 

SUBSCRIPTION AGREEMENT

 

Class-B Preferred LLC Memberships of Seasons Creek Development LLC

 

THIS SUBSCRIPTION AGREEMENT (“this Agreement”), dated as of October 19, 2016, by
and between Seasons Creek Development LLC, a Virginia limited liability company
(“Company”), with registered address at 500 Buren Street, Hopewell, VA 23860,
and the subscriber identified on the signature page hereto (the “Subscriber”).

 

WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded
by, among others, the provisions of Section 4(2), Section 4(6), Regulation D as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the Securities Act (“Regulation D”) and/or Regulation S as promulgated by
the SEC under the Securities Act (“Regulation S”);

 

WHEREAS, the Company is seeking to sell up to 65 units aggregating Class-B
Preferred LLC Membership Interests (“Units” or “Securities”) at an aggregate
purchase price of Three Million two hundred fifty thousand ($3,250,000) U.S.
dollars (the “Maximum Offering”) with each Unit priced at Fifty Thousand
($50,000) U.S. dollars (the “Offering Price”) in a private placement offering
(the “Offering”) as more specifically described in the Confidential Private
Offering Memorandum dated July 1, 2016 and the exhibits attached thereto
(“Offering Documents”);

 

WHEREAS, the Subscriber is seeking to purchase 10 Units at an aggregate purchase
price of Five Hundred Thousand ($500,000) U.S. dollars, in the Offering;

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, and the
Subscriber shall purchase, the number of Securities set forth on the signature
page hereto,

 

  

  

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for the other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

 

1. Subscription For Securities.

 

(a) Purchase and Sale of the Securities. Subject to the terms and conditions of
this Subscription Agreement and in reliance upon the representations and
warranties of the respective parties contained herein and any other documents or
agreements executed in connection with the transactions contemplated hereunder
(“Transaction Documents”), on the Closing Date (defined hereunder), the Company
agrees to irrevocably sell to the Subscriber, and the Subscriber irrevocably
subscribes for and agrees to purchase from the Company the Securities, in the
amount set forth on the signature page hereto.

 

(b) Delivery. The Company shall deliver the certificates representing the Units
purchased by the Subscriber to the Subscriber within 30 calendar days upon
acceptance by the Company of the Subscriber as a purchaser of the Units and the
other conditions to closing having been satisfied or waived.

 

(c) Closing Date. The “Closing Date” shall be the day on which the investment
proceeds have been received by the Company after this Subscription Agreement has
been executed and delivered by the Subscriber, and all conditions precedent to
the parties’ obligations under this Subscription Agreement have been satisfied
or waived, including the delivery by the Subscriber of the appropriate
Confidential Investor Qualification Questionnaire attached to the Company’s
Private Placement Memorandum dated July 1, 2016 as Exhibit B. The Company may
have multiple Closing Dates to coincide with closing for one or several
Subscribers.

 

(d) Acknowledgement. By executing this Agreement, the Subscriber acknowledges
that (i) the Subscriber has been informed of and reviewed various matters
relating to the Company, including but not limited to, the risk factors set
forth in the Offering Documents, and (ii) that the Subscriber is either (x) an
“accredited investor” as such term is defined in Rule 501 of Regulation D or (y)
a non-“U.S. Person” as such term is defined in Rule 902 of Regulation S and the
Subscriber is not acquiring the Units for the account or benefit of any “U.S.
person.” The definitions of “accredited investor” and “U.S. Person” are set
forth in the Offering Documents under the section entitled “Suitability of
Investment” and Subscriber has received and shall deliver to the Company the
Confidential Investor Qualification Questionnaire.

 

2 

 

 

2. Transfer Restrictions.

 

(a) General. The Subscriber represents that he/she/it understands that the sale
or transfer of the Securities are restricted and that:

 

(i) No Registration. The Securities have not been registered under the
Securities Act or the laws of any other jurisdiction by reason of a specific
exemption or exemptions from registration under the Securities Act and
applicable state or international securities laws, and that the Company’s
reliance on such exemptions is predicated on the accuracy and completeness of
the Subscriber’s representations, warranties, acknowledgments and agreements
herein. The Securities cannot be sold or transferred by the Subscriber unless
subsequently registered under applicable law or an exemption from registration
is available. The Company is not required to register the Securities or to make
any exemption from registration available;

 

(ii) Opinion. The right to sell or transfer any of the Securities will be
restricted as described in this Agreement which include restrictions against
sale or transfer in violation of applicable securities laws, the requirement
that an opinion of counsel be furnished that any proposed sale or transfer will
not violate such laws and other restrictions and requirements;

 

(iii) No Public Market. There is no public market for the Securities and no
assurance that such public market will ever develop. Accordingly, the Subscriber
may not be able to sell the Securities, and the Subscriber must be able to bear
the economic risk of the Subscriber’s investment in the Securities for an
indefinite period of time.

 

(b) Sale Requirements. The Subscriber agrees that he/she/it will not offer to
sell, sell or transfer the Securities or any part thereof or interest therein
without registration under the Securities Act and applicable state or
international securities laws or without providing to the Company an opinion of
counsel acceptable to the Company that such offer, sale or transfer is exempt
from registration under the Securities Act and under applicable state or
international securities laws or otherwise in violation of this Subscription
Agreement.

 

(c) Legend. The Subscriber acknowledges that the certificates representing the
Securities, if issued by the Company, will bear the following legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR
COUNTRY. THE SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND UNDER ANY APPLICABLE STATE OR
INTERNATIONAL SECURITIES LAWS OR AN OPINION OF COUNSEL FOR THE COMPANY THAT THE
PROPOSED TRANSACTION WILL BE EXEMPT FROM SUCH REGISTRATION.”

 

3 

 

 

(d) Stop Order. The Subscriber further acknowledges that the Company reserves
the right to place a stop order against the certificate representing the
Securities and to refuse to effect any transfers thereof in the absence of an
effective registration statement with respect to the Securities or in the
absence of an opinion of counsel to the Company that such transfer is exempt
from registration under the Securities Act and under applicable state or
international securities laws.

 

3. Subscriber Representations and Warranties as to Suitability Standards. The
Subscriber hereby represents and warrants that:

 

(a) Investment Decision and Experience. The Subscriber and the Subscriber’s
advisors (which advisors do not include the Company or its principals,
representatives or counsel) have such knowledge and experience in legal,
financial and business matters as to be capable of utilizing the information
made available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. The Subscriber is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States companies in private placements in
the past.

 

(b) Own Account. The Subscriber is acquiring the Securities for the Subscriber’s
own account, not on behalf of other persons, and for investment purposes only
and not with a view toward resale or distribution, transfer, assignment, resale
or subdivision of Securities. The Subscriber understands that, due to the
restrictions referred to in Section 2, and the lack of any market existing or to
exist for the Securities, the Subscriber’s investment in the Company will be
highly illiquid and may have to be held indefinitely;

 

(c) Economic Risk. The Subscriber can bear, and is willing to accept, the
economic risk of losing the Subscriber’s entire investment in the Company and
can bear such risk for an indefinite period of time;

 

(d) Subscriber’s Commitments. The Subscriber’s overall commitment to investments
which are not readily marketable is not disproportionate to the Subscriber’s net
worth, the Subscriber’s investment in the Securities will not cause such overall
commitment to become excessive, and the investment is suitable for the
Subscriber when viewed in light of the Subscriber’s other securities holdings
and the Subscriber’s financial situation and needs;

 

(e) Adequate Means. The Subscriber has adequate means of providing for the
Subscriber’s current needs and personal contingencies;

 

(f) Risk Factors. The Subscriber recognizes that any investment in the Company
involves substantial risk, and the Subscriber has evaluated and fully
understands all risks in the Subscriber’s decision to purchase Securities
hereunder, including, without limitation, the Risk Factors disclosed in the
Offering Documents;

 

4 

 

 

(g) No Review. The Subscriber understands that the offer and sale of the
Securities have not been submitted to, reviewed by, nor have the merits of this
investment been endorsed or approved by any state or federal agency, commission,
authority or self-regulatory organization;

 

(h) Individual Subscriber. If the Subscriber is an individual, the Subscriber is
at least 18 years of age and a bona fide resident and domiciliary (not a
temporary or transient resident) of the state or country indicated on the
signature page hereof and the Subscriber has no present intention of becoming a
resident of any other state or jurisdiction;

 

(i) Non-Individual Subscriber. If the Subscriber is not an individual, the
Subscriber is domiciled in the state or country indicated on the signature page
hereof, has no present intention of becoming domiciled in any other state or
jurisdiction and is an “Institutional Investor” as defined under the “Blue Sky”
or securities laws or regulations of the state in which it is domiciled;

 

(j) Local Standards. The Subscriber otherwise meets any special suitability
standards applicable to the Subscriber’s state or country of residence or
domicile;

 

(k) Status of Investor. The Subscriber is an “Accredited Investor” as such term
is defined in the Offering Documents;

 

(l) True and Correct. All of the written information pertaining to the
Subscriber which the Subscriber has heretofore furnished to the Company, and all
information pertaining to the Subscriber which is set forth in this Agreement
and the appropriate Confidential Investor Qualification Questionnaire attached
to the Offering Documents, is correct and complete as of the date hereof and, if
there should be any material change in such information hereafter, the
Subscriber shall promptly furnish such revised or corrected information to the
Company. The Subscriber otherwise meets any special suitability standards
applicable to the Subscriber’s state or country of residence; and

 

(m) No Inconsistent Oral Statements or Written Materials. The Subscriber has not
been furnished with any oral representation or oral information or written
materials in connection with the Offering that is in any way contrary to or
inconsistent with, statements made in the Offering Documents and the attachments
hereto. The Subscriber is solely relying on the information provided in the
Offering Documents for making its investment decision respecting the Securities.

 

5 

 

 

4. Subscriber’s Other Representations and Warranties. The Subscriber hereby
represents and warrants to, and agrees with the Company that:

 

(a) Organization and Standing of the Subscriber. If the Subscriber is an entity,
such Subscriber is a corporation, partnership or other entity duly incorporated
or organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization and has the requisite
corporate power to own its assets and to carry on its business;

 

(b) Authorization and Power. The Subscriber has the requisite capacity, power
and authority to enter into and perform its obligations under the Transaction
Documents and to purchase the Securities being sold to it hereunder. Each
Transaction Document to which the Subscriber is a party or by which it is bound
has been duly authorized, executed and delivered by the Subscriber and
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Subscriber enforceable against the Subscriber in
accordance with the terms hereof and thereof, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights generally and to
general principles of equity;

 

(c) No Conflicts. The execution, delivery and performance of each Transaction
Document to which Subscriber is a party or by which it is bound and the
consummation by the Subscriber of the transactions contemplated hereby or
thereby or relating hereto do not and will not conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any material agreement, material indenture or
material instrument or material obligation to which the Subscriber is a party or
by which its properties or assets are bound, or result in a violation of any
law, rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Subscriber or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on the Subscriber). The Subscriber is
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under each Transaction
Document to which Subscriber is a party or by which it is bound or to purchase
the Securities in accordance with the terms hereof, provided that for purposes
of the representation made in this sentence, the Subscriber is assuming and
relying upon the accuracy of the relevant representations and agreements of the
Company herein;

 

6 

 

 

(d) Confidentiality. The Subscriber acknowledges that certain information
contained in this Subscription Agreement, the Offering Documents and the other
Transaction Documents, or provided pursuant hereto or thereto, is confidential
and proprietary to the Company, and is being submitted to the Subscriber solely
for the Subscriber’s confidential use with the express understanding that,
without the prior express permission of the Company, the Subscriber will not
release or reproduce this Agreement, the Offering Documents or any of the
Transaction Documents, or any other document provided herewith or therewith or
discuss or otherwise disseminate the information contained therein or herein for
any purpose other than evaluating a potential investment in the Securities;

 

(e) Company Information. The Subscriber acknowledges that the Subscriber is
fully familiar with the Company and its business, operation, conditions
(financial and other), assets, liabilities, and prospects and has had the
opportunity to request and receive all information deemed necessary by the
Subscriber to evaluate an investment in the Company and to discuss the
investment under each Transaction Document to which Subscriber is a party or by
which it is bound with representatives of the Company. The Subscriber has
reviewed and understands the Risk Factors and the Company’s organizational
documents. Subscriber understands that an investment in the Securities offered
hereby is highly speculative and involves a high degree of risk, including but
not limited to those described in the Risk Factors, and that an investment in
the Company should be made only by investors who can afford the loss of their
entire investment;

 

(f) Company Documents. All documents, records and books pertaining to the
Subscriber’s investment have been made available for inspection by the
Subscriber and by the Subscriber’s attorney, and/or the Subscriber’s accountant
and/or the Subscriber’s representative, and the relevant books and records of
the Company will be available upon reasonable notice, for inspection by
investors during reasonable business hours at the Company’s principal place of
business. None of the other marketing documents which may be provided by the
Company to the Subscriber constitute a part of this Subscription Agreement, the
Offering Documents or the Transaction Documents and any such materials are for
informational purposes only;

 

(g) Questions. The Subscriber has had the opportunity to ask questions of and
received answers from the Company concerning the Company, the Company’s
objectives and strategies and other matters related to the Offering and sale of
the Securities and to obtain any additional information necessary to verify the
accuracy of the information furnished;

 

7 

 

 

(h) Reliance. The Subscriber acknowledges that the Subscriber has been
encouraged to rely solely upon the advice of the Subscriber’s legal counsel and
accountants or other financial advisers with respect to the legal, tax,
business, financial, and other aspects relating to the purchase of the
Securities. The Subscriber has relied only on the information contained in this
Subscription Agreement and the Offering Documents in determining to make this
subscription and in basing his/her/its decision to invest in the Securities. The
Subscriber further acknowledges that the Subscriber has relied upon no other
representations, promises, or information written or verbal by any person with
respect to the considerations relating to the purchase of the Securities. The
Subscriber recognizes that an investment in Securities involves substantial risk
and the Subscriber is fully cognizant of and understands all of the risk factors
related to the purchase of Securities, including, but not limited to, the Risk
Factors;

 

(i) No Advice. The Subscriber understands and acknowledges that this Agreement,
the Offering Documents and the other Transaction Documents and any other
additional information provided in connection with the Offering has been
prepared by the Company. Accordingly, the Subscriber understands and
acknowledges that no independent legal counsel, accountant, financial advisor,
or investment banking firm has passed upon, independently verified or
investigated, or assumed any responsibility for the accuracy, completeness, or
fairness of the information contained in any such materials. No information
furnished by the Company constitutes investment, accounting, legal or tax advice
and the Subscriber is relying on professional advisers for such advice;

 

(j) Remuneration; Solicitation. Except as otherwise specifically disclosed
herein, the Subscriber has not paid or given any commission or other
remuneration in connection with the purchase of the Securities;

 

(k) Communication of Offer. The Subscriber is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement;

 

(l) Correctness of Representations. The Subscriber understands that the
Securities are being offered and sold in reliance on specific exemptions from
the registration requirements of federal, state and international laws and that
the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments, and understandings set forth herein in
order to determine the suitability of the undersigned to acquire the Securities.
The Subscriber represents as to such Subscriber that the foregoing
representations and warranties are true and correct in all material respects as
of the date hereof and, unless the Subscriber otherwise notifies the Company
prior to the Closing Date shall be true and correct as of the Closing Date;

 

8 

 

 

5. Representations and Warranties Regarding Verification of Subscription Funds.
Before making the following representations and warranties, the Subscriber
should check the Office of Foreign Assets Control (“OFAC”) website at
<http://www.treas.gov/ofac> with respect to federal regulations and executive
orders administered by OFAC which prohibit, among other things, the engagement
in transactions with, and the provision of services to, certain foreign
countries, territories, entities and individuals which are listed on the OFAC
website. In addition, the programs administered by OFAC (the “OFAC Programs”)
prohibit dealing with individuals1 or entities in certain countries regardless
of whether such individuals or entities appear on the OFAC lists. Please be
advised that the Company may not accept any amounts from a prospective investor
if such prospective investor cannot make the representation set forth below. The
Subscriber agrees to promptly notify the Company should Subscriber become aware
of any change in the information set forth in these representations. The
Subscriber represents and warrants that:

 

(a) OFAC List Countries. The amounts invested by the Subscriber in the Company
in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the OFAC Programs prohibit
dealing with individuals2 or entities in certain countries regardless of whether
such individuals or entities appear on the OFAC lists;

 

(b) OFAC List Entity. To the best of the Subscriber’s knowledge, none of: (1)
the Subscriber; (2) any person controlling or controlled by the Subscriber; (3)
if the Subscriber is a privately-held entity, any person having a beneficial
interest in the Subscriber; or (4) any person for whom the Subscriber is acting
as agent or nominee in connection with this investment is a country, territory,
individual or entity named on an OFAC list, or a person or entity prohibited
under the OFAC Programs;

 

(c) Account Freeze. The Subscriber understands and acknowledges that, by law,
the Company may be obligated to “freeze the account” of the Subscriber, either
by prohibiting additional subscriptions from the Subscriber, declining any
redemption requests and/or segregating the assets in the account in compliance
with governmental regulations;

 

(d) Suspension of Redemption Right. The Subscriber acknowledges that the Company
may, by written notice to the Subscriber, suspend the redemption rights, if any,
of the Subscriber if the Company reasonably deems it necessary to do so to
comply with anti-money laundering regulations applicable to the Company or any
of the Company’s service providers. These individuals include specially
designated nationals, specially designated narcotics traffickers and other
parties subject to OFAC sanctions and embargo programs;

 

 

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 

2 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 

9 

 

 

(e) Certain Persons. To the best of the Subscriber’s knowledge, none of: (1) the
Subscriber; (2) any person controlling or controlled by the Subscriber; (3) if
the Subscriber is a privately-held entity, any person having a beneficial
interest in the Subscriber; or (4) any person for whom the Subscriber is acting
as agent or nominee in connection with this investment is a senior foreign
political figure3, or any immediate family member4 or close associate5 of a
senior foreign political figure, as such terms are defined in their respective
footnotes;

 

(f) Foreign Banks. If the Subscriber is affiliated with a non-U.S. banking
institution (a “Foreign Bank”), or if the Subscriber receives deposits from,
makes payments on behalf of, or handles other financial transactions related to
a Foreign Bank, that: (1) the Foreign Bank has a fixed address, other than
solely an electronic address, in a country in which the Foreign Bank is
authorized to conduct banking activities; (2) the Foreign Bank maintains
operating records related to its banking activities; (3) the Foreign Bank is
subject to inspection by the banking authority that licensed the Foreign Bank to
conduct banking activities; and (4) the Foreign Bank does not provide banking
services to any other Foreign Bank that does not have a physical presence in any
country and that is not a regulated affiliate; and

 

(g) Notification of Changes. The Subscriber understands, acknowledges and agrees
that if the Subscriber becomes aware of any change in the information set forth
in these representations that the Subscriber shall promptly notify the Company
of such changes.

 

6. Company Representations and Warranties. The Company represents and warrants
to and agrees with the Subscriber that except as set forth or otherwise
qualified in the Offering Documents:

 

(a) Due Organization. The Company is a limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has the requisite power and authority to own its properties and
to carry on its business as presently conducted.

 

 



3 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

4 An “Immediate family” of a senior foreign political figure typically includes
the figure’s parents, siblings, spouse, children and in-laws.

 

5 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 

10 

 

 

(b) Due Authorization; Enforceability. Each Transaction Document has been duly
authorized, executed and delivered by the Company and is a valid and binding
agreement enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity. The Company has full corporate power and
authority necessary to enter into and deliver the Transaction Documents and to
perform its obligations thereunder.

 

(c) Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its affiliates, is required for the execution by the Company of the
Transaction Documents and compliance and performance by the Company of its
obligations under the Transaction Documents, including, without limitation, the
issuance and sale of the Securities, other than such consents, approvals and
authorizations as shall have been received by the Company as of the Closing
Date.

 

(d) The Securities. The Securities upon issuance:

 

(i) are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the Securities
Act and any applicable state or international securities laws;

 

(ii) have been, or will be, duly and validly authorized and on the date of
issuance of the Securities, such Securities will be duly and validly issued;

 

(iii) will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company;

 

(iv) will be entitled to one (1) vote per share;

 

(v) will be entitled to receive Class-B Preferred Yield of Fourteen percent
(14.0%) per year, until the Units are redeemed, such yield occurring monthly and
payable when and as declared by the Manager of the Company;

 

(vi) will be entitled to receive the share of net income of the Company equal to
5.0%, when and as declared by the Manager of the Company, after the redemption
of all LLC Membership Interests then issued and outstanding and payment of all
classes of preferred yield is made to the holders of the preferred LLC equity of
the Company;

 

(vii) will be subject to other rights and restrictions described in the Offering
Documents.

 

11 

 

 

7. Subscription Irrevocable by Subscriber but Subject to Rejection by the
Company.

 

(a) Irrevocable by Subscriber. This Subscription Agreement is not, and shall not
be, revocable by the Subscriber.

 

(b) Company Termination or Withdrawal. The Company, in its sole discretion, has
the right to terminate or withdraw the Offering at any time, to accept or reject
subscriptions for Securities in whole or in part and to return the Note to the
Subscriber.

 

(c) Binding Effect. The Subscriber understands and agrees that this Subscription
Agreement is not binding upon the Company until the other terms and conditions
have been met, including the Offering Amount having been obtained, and the
Company accepts the subscription, which acceptance is at the sole discretion of
the Company and is to be evidenced by the Company’s completion, execution and
delivery of this Agreement.

 

(d) Company Rejection. In the event of rejection of this subscription in whole
(but not in part), or if the sale of the Securities subscribed for by the
Subscriber is not consummated by the Company for any reason (in which event this
Subscription Agreement shall be deemed to be rejected), this Subscription
Agreement and any other agreement entered into between the Subscriber and the
Company relating to this subscription shall thereafter have no force or effect
and the Company.

 

8. Indemnification. The Subscriber agrees to indemnify, hold harmless, reimburse
and defend the Company and each of the Company’s officers, directors, agents,
attorneys, affiliates, and control persons against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Company or its successor or any such
person which results, arises out of or is based upon any material
misrepresentation by such Subscriber in this Agreement.

 

9. Miscellaneous.

 

(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be the address of Company set forth in the Preamble of this
Agreement and with a copy to HelpfulAllianceCompany@gmail.com, and if to the
Subscriber, at the address of the Subscriber set forth on such Subscriber’s
signature page hereto.

 

12 

 

 

(b) Consequences; Survival. The Subscriber understands the meaning and legal
consequences of representations and warranties contained in this Agreement and
certifies that each of the representations and warranties is true and correct as
of the date hereof, shall be true and correct as of the Closing Date. The
representations and warranties of the Subscriber contained in this Agreement
shall survive the execution hereof and the purchase of the Securities until the
second anniversary of the Closing Date.

 

(c) Entire Agreement; Assignment. This Agreement and other Transaction Documents
represent the entire agreement between the parties hereto with respect to the
subject matter hereof and may be amended only by a writing executed by both
parties. Neither the Company nor the Subscriber have relied on any
representations not contained or referred to in this Agreement and the documents
delivered herewith. No right or obligation of the Company shall be assigned
without prior notice to and the written consent of the Subscriber and the
Company.

 

(d) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.

 

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the civil or state courts of Florida located in Broward County or in the
federal courts located in Broward County, Florida. The parties and the
individuals executing this Agreement and other agreements referred to herein or
delivered in connection herewith on behalf of the Company agree to submit to the
jurisdiction of such courts and waive trial by jury. The prevailing party shall
be entitled to recover from the other party its reasonable attorney’s fees and
costs. In the event that any provision of this Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.

 

13 

 

 

(f) Amendment and Waivers. Any term or provision of the Transaction Document may
be amended, and the observance of any term of each Transaction Document may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by a writing signed by the Company with the consent of the
Subscriber, and such waiver or amendment, as the case may be, shall be binding
upon the Subscriber. The waiver by a party of any breach hereof or default in
the performance hereof shall not be deemed to constitute a waiver of any other
default or any succeeding breach or default. No amendment shall be effected to
impact the Subscriber in a disproportionately adverse fashion without the
consent of the Subscriber.

 

(g) Specific Enforcement, Consent to Jurisdiction. It is agreed that the parties
shall not be entitled to injunctive relief to prevent or cure breaches of the
provisions of this Agreement or the transactions contemplated thereby. Subject
to Section 9(e) hereof, each of the Company, Subscriber and any signatory hereto
in his or her personal capacity hereby waives, and agrees not to assert in any
such suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such court, that the suit, action or proceeding is brought
in an inconvenient forum or that the venue of the suit, action or proceeding is
improper. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.

 

[Signature Pages Follow]

 

14 

 

 

SIGNATURE PAGE TO
HELPFUL ALLIANCE COMPANY
SUBSCRIPTION AGREEMENT

 

The undersigned hereby executes and delivers the Subscription Agreement to which
this signature page is attached, which, together with all counterpart signature
pages thereto, shall constitute one and the same document in accordance with the
terms of the Subscription Agreement.

 

      If jointly held:             Print Name:                   Address:      
                                Telephone:                   Facsimile:        
          SSN/EIN#:                   By:                   Name:              
  Date:        

 

Class-B Preferred LLC Membership Interests:

 

No. of Units _______ Purchase Price: $__________ per Unit Total of $
_____________

 

The Company hereby accepts the subscription for ____ Unit(s) as of __________,
201__.

 

  SEASONS CREEK DEVELOPMENT LLC         By: /s/ JONATHAN BARKER   Name: Jonathan
Barker   Title: Managers

 

  

  

